Citation Nr: 0418148	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right eye 
disorder and/or residuals of a right eye injury.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from March 1948 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.

For reasons set forth below, the issue of entitlement to 
service connection for a right eye disorder is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran had no service in the Republic of Vietnam.

3.  Diabetes mellitus was not present during active service 
or manifested within one year thereafter, and is not 
otherwise related to such service.

4.  Hypertension was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and incurrence of this disease may not be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service, and incurrence of this disease may not be presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  
The Board finds that the December 2001 rating decision, the 
June 2002 Statement of the Case, and Supplemental 
Statement(s) of the Case in January and August 2003 and March 
2004 provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  

By letters dated in June 2001 and February 2002, the RO 
informed the veteran of how responsibilities in developing 
the record are divided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Both letters advised the veteran to send 
additional evidence within 60 days; however, the letters 
provide the veteran with one year from the date of each to 
send in evidence.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.

As to the last item listed in Pelegrini, the letter did not 
advise the veteran to send in everything he had pertaining to 
his claim.  However, this advisement is not necessarily a 
"requirement."  A precedential opinion of the VA General 
Counsel, VAOPGCPREC 1-2004 (Feb. 24, 2004) appears to hold 
that the Court's finding in Pelegrini, that a request that a 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential."  Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

There is no indication of outstanding Federal Government 
records or other records pertaining to diabetes mellitus or 
hypertension that have been identified by the claimant.  
Based upon the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way may have failed to fulfill 
any duty to notify and assist the appellant, the Board finds 
any such error to be harmless.  See Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on his 
behalf, and has availed himself of those opportunities, final 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including diabetes 
mellitus and hypertension, becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service medical records show the veteran underwent a physical 
examination in 1942, which was normal, with a blood pressure 
of 130/74.  Blood pressure readings at various times during 
active service and reserve duty were as follows:  130/74 
(January 1942); 126/84 (November 1945); 126/84 and after 
three minutes, 134/76 (November 1945); 116/60 (November 
1949); 122/80 (March 1951); 118/80 (January 1957); 120/74 and 
160/100 (April 1960); 130/70 (October 1962); 120/84 (May 
1963) and 132/86 (July 1967).  The veteran denied current 
complaints and a medical history of high or low blood 
pressure in October 1962, and again in May 1963 during 
reserve examinations, and in July 1967 during a "quad" 
examination.  Treatment records show no diagnosis of high 
blood pressure.  

The veteran also denied current complaints and a medical 
history of sugar or albumin in urine during physical 
examinations in October 1962, May 1963, and July 1967.  
Urinalyses done on examination in January 1942, November 
1945, March 1951, January 1957, October 1962, May 1963, and 
July 1967, were all negative for sugar and albumin.  
Urinalysis in May 1960, when the veteran underwent treatment 
for cholecystitis, chronic, with calculus, was also negative.  
Treatment records in service show no diagnosis of diabetes 
mellitus.  

In May 1961, the veteran complained of a defect in the center 
of the visual field of his right eye.  Initial evaluation 
showed when the veteran had refraction, the ophthalmologist 
noted "either a solar burn or a retinal tumor" in his right 
eye.  He was transferred for further evaluation. Treatment 
records indicate one month earlier, the veteran noted a 
chalazion in his left eye, which was treated with eye drops.  
He began seeing double bilaterally, which lasted three days.  
After two days of being asymptomatic, the veteran noted 
central blacking out in the right eye and double vision 
characterized by ghost images in the left eye.  Seven days 
prior to admission (mid May 1961), the veteran noted blurred 
vision in both eyes and ghost images in the left eye.  The 
ghost images cleared up in two days and the blurred vision in 
the right eye gradually improved.  The veteran denied 
headache, pain in the eye, general muscle weakness or sensory 
defects, or recent illnesses.    Following physical, 
neurologic, and ophthalmologic examinations, complete blood 
count, urinalysis, and x-rays of the chest and skull, the 
diagnosis was observation medical (retinal tumor).  In 
November, the veteran complained that for one week he had 
been bothered with a small bump under the eyelid of the right 
eye.  On examination, there was a moderate injection of 
bulbar and palpebral conjunctiva in both eyes and a small 
nodule on the right upper lid.  The impression was vernal 
conjunctivitis, both eyes, and chalazion, right upper lid.  
Periodic physical examinations demonstrated no abnormalities 
of the eyes, other than reduced visual acuity.  Treatment 
records were negative for diagnosis of basal cell carcinoma.

During a break in service, C.E.G., M.D., wrote in January 
1947, the veteran has a central scotoma with peripheral 
vision of 20/100, right eye 20/20 vision, and left eye 
central vision of 10/200.  Retinal blood vessels were 
somewhat enlarged and there was an opacity of the cornea over 
the center of the pupil.  The veteran testified before the 
Board in March 1947.  His testimony indicated he was injured 
in his right eye when he was learning to cook and another 
cook threw a steak on the grill, causing hot grease to 
splatter in his right eye.  (Board Transcript (BT.) at p. 2).  
The eye would get so he could not see anything and he would 
have headaches at night.  (BT. at pp. 2-3).  

Post-service, private hospital records show the veteran 
underwent right varicose vein ligation in January 1972 for 
recurrent varicose veins, right leg; there were no findings 
or complaints pertaining to diabetes, high blood pressure, or 
eye abnormalities.

The veteran's annual check-up in May 1977 showed the 
urinalysis was negative for albumin and sugar.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in June 1978 for assessment of 
service-connected varicose veins and residuals of 
cholecystectomy.  The report was negative for findings or 
complaints pertaining to diabetes or high blood pressure.

The veteran underwent a C&P examination in June 1980 for 
assessment of service-connected varicose veins; urinalysis 
was negative for albumin and sugar.  Blood pressure was not 
recorded.  

The veteran's annual check-up in January 1981 showed 
urinalysis was negative for albumin and sugar.  The veteran 
complained of frontal headaches 3 to 4 days for a few weeks.  
He also reported a history of blurred vision in his right eye 
for many years.   The veteran's annual check-up in January 
1983 showed urinalysis was negative for albumin and sugar.  
Macular changes, right eye, with some minimal reduction in 
visual acuity were found during the January 1983 examination, 
but these were corrected by refraction.
 
VA outpatient treatment records show in February 1983, the 
veteran complained of a spot on the right side of his face 
for the preceding six months.   He was diagnosed with actinic 
keratosis on his right temple in June 1983.  He complained of 
central vision loss of his right eye in January 1984, but by 
looking to the side, he was able to read 20/20.  Beginning in 
March 1984, show a blood pressure reading of 180/90.  The 
veteran also complained of a skin condition on the bridge of 
his nose in March 1984, which was diagnosed as seborrheic 
dermatitis.  Treatment notes from September 1984 show a 
history of adult onset diabetes mellitus times three months.  

Report of a VA C&P examination in September 1987 indicates 
the veteran gave a history that diabetes was diagnosed 
approximately six months before.  Blood pressure was 150/76 
upon examination.  

Treatment records in July 1992 note that the veteran's blood 
pressure was slightly elevated.  A five-day blood pressure 
check was planned.  His right lower lid was slightly inflamed 
without obvious lesion.  Blood pressure readings on five 
consecutive days in July showed following results:  153/75, 
123/66, 139/63, 122/65, and 132/70.  Notes from August show 
the blood pressure check was within normal limits.  

The veteran testified in a personal hearing at the RO in 
October 2002.  His testimony indicates as follows:

The veteran served on a Destroyer Escort, the Agerhome, as an 
electrician.  (Transcript (T.) at p. 1).  For several months, 
the ship stayed offshore of Vietnam and dropped off and 
picked up Navy Seals.  The ship was close enough to shore for 
persons on board to see the beach.  The veteran never 
actually disembarked and went on land in Vietnam.  He also 
served on board a tanker, the Misopelian.  The ship took in 
water, which he used to clean ball bearings.  The water was 
contaminated with Agent Orange.  (T. at pp. 2-3).  The 
veteran first received medical care for cardiovascular 
disability in the late 70's or early 80's.  (T. at p. 5).  
Vision out of the right eye became blurry around 1961.  Eye 
drops and a salve were prescribed, but did not clear up 
vision until a few hours after applying the salve; this went 
on for three or four months.  (T. at pp. 8-9).  The civilian 
doctor told the veteran he had a hole in his right eye.  (T. 
at p. 10).  The veteran stared into the sun for three years, 
looking for dive-bombers.  (T. at p. 12).

VA outpatient records reflect a March 2003 Dermatology note, 
which indicates the veteran had a large ecchymotic skin 
condition on both arms, but no findings regarding the right 
eye or face.  A cardiologist's consultation report in April 
2003 shows a diagnosis of hypertension; it indicates under 
"Cardiac Risk Factors" there is no history of hypertension.  
Progress notes from a cardiology consultant in January 2004 
indicate the veteran has a mild postural hypertension.


II.  Analysis

Service Connection for Diabetes Mellitus

The veteran contends that his diabetes mellitus is the result 
of exposure to Agent Orange.  He does not claim that exposure 
occurred within the Republic of Vietnam.  Rather, he claims 
that exposure occurred on board the Naval vessel where he was 
assigned during a portion of the Vietnam era.  He contends 
the ship was in such close proximity to land that he was 
exposed.  Furthermore, he claims that the water he used on 
board was contaminated with the herbicide Agent Orange.  
Since the veteran offers no evidence of direct exposure to 
substantiate his contentions, he appears to aver that his 
circumstances are tantamount to serving in the Republic of 
Vietnam.  The regulation is quite clear in regard to what 
constitutes service in Vietnam.  It states, "service in 
Vietnam includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam."  38 C.F.R. § 3.313(a) (2003).  
The veteran has conceded in sworn testimony that he never 
went ashore or otherwise set foot in Vietnam and there is 
nothing in the record to contradict his account.  

As stated previously, there is no evidence that the veteran 
had direct exposure to herbicides during active military 
service and there is no competent evidence that links the 
purported exposure to Agent Orange to diabetes mellitus in 
this particular case.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the veteran is not entitled to 
presumptive service connection for diabetes mellitus related 
to service in Vietnam.  The record also fails to demonstrate 
that diabetes mellitus should be service connected directly.  
Service medical records show no diagnosis of the disorder or 
findings indicative of the disorder.  Tests for sugar and 
albumin remained negative through 1983, as shown on an annual 
physical examination in January 1983.  Post service treatment 
records do not show a diagnosis of diabetes mellitus until 
1984, approximately 20 years after the veteran retired from 
military service.  Consequently, the record is clear the 
veteran is not entitled to service connection for diabetes 
mellitus based on the chronic disease being manifested as a 
disability to the degree of 10 percent within one year of 
service.  The record also fails to show the veteran had 
continuity of symptomatology, which suggests the current 
diabetes mellitus is related to service.  In this case, the 
preponderance of evidence is against the claim for service 
connection for diabetes mellitus and it must be denied.  
38 U.S.C.A. § 5107 (West 2002).


Service Connection for Hypertension

Review of the record indicates that service connection for 
hypertension is not supported by a preponderance of evidence.  
Service medical records are negative for diagnosis or 
complaints of hypertension.  The veteran denied any medical 
history of hypertension on a number of occasions on various 
periodic physical examinations in service.  The first 
examination post service, performed four years after 
retirement, continued to show a blood pressure reading that 
was not diagnosed as high or elevated.  It is not until 1992, 
when a five-day blood pressure check was ordered, that a 
medical professional even considered the possibility that the 
veteran had hypertension; the check was within normal limits 
at that time.  Records show in 2003, close to 40 years after 
military service, a diagnosis of hypertension initially 
appears of record.  Accordingly, service connection for 
hypertension is not warranted on a direct basis or on a 
presumptive basis.

Finally, the veteran contends that hypertension developed as 
a consequence of his adult onset diabetes mellitus.  The 
Board need not address whether the two disabilities are in 
fact related because service connection for diabetes mellitus 
is not warranted by the evidence of record.  Consequently, 
service connection for hypertension may not be awarded on a 
secondary basis.  Reasonable doubt is not for application, as 
the evidence against the claim for service connection for 
diabetes mellitus (and service connection for hypertension by 
default) far outweighs the evidence supporting the claim.  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.




REMAND

Review of the file indicates that the veteran initially filed 
a claim for service connection for a right eye injury and 
defective vision in December 1945, which was denied by rating 
decision in April 1946.  The veteran did not appeal and the 
decision became final.  Subsequently, the veteran has filed 
to reopen his claim numerous times, and the denial has been 
repeatedly confirmed.  The most recent denial prior to this 
appeal was in September 1999.  The current claim for 
entitlement to service connection for right eye disorder 
and/or residuals of a right eye injury was not adjudicated as 
a claim to reopen based on new and material evidence in 
accordance with 38 C.F.R. § 3.156 (2002).  The Board finds 
this error, however, to be harmless.  In this regard, the 
Board notes the veteran has not been prejudiced, rather, his 
claim has been advanced, as the RO adjudicated the  claim on 
the merits without first requiring the veteran to present new 
and material evidence to reopen his claim.  

Further review of the record indicates that over the years, 
the veteran has sought treatment for various complaints 
relating to vision in his right eye.  In the 1990's diagnoses 
included such disorders as lower lid ectropion and 
blepharitis, and early cataract and macular drusen.  The 
veteran's most recent diagnosis is pseudophake, right eye.  

Review of service medical records are negative for treatment 
of a right eye injury from hot grease; however, the records 
do reflect complaints of blurred vision in the right eye and 
central blacking out in the right eye.  A number of diagnoses 
were made, including vernal conjunctivitis and a retinal 
tumor.  The Board is unable to determine what, if any, 
disorders the veteran currently has in his right eye and 
whether the disorder(s) are related to diagnosed disorders in 
service.  In light of the veteran's long history of 
complaints, the Board has determined a compensation and 
pension physical examination is appropriate to clarify 
diagnoses and etiology.  38 C.F.R. § 4.2 (2003).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

1.  The RO should request additional 
information from the veteran regarding 
the treatment of his right eye injury 
during his initial enlistment.  The 
veteran should be asked to specify what 
medical treatment facility provided the 
treatment, the date of  treatment within 
a 90-day window, and whether treatment 
was provided on an inpatient or 
outpatient basis, e.g., dispensary, sick 
call.  Following receipt of the 
veteran's response, the RO should make 
reasonable attempts to obtain the 
records.

2.  After the above-requested records or 
an acceptable response to records 
requests have been received, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye 
examination to determine the nature and 
extent of a right eye disability in 
service.  Send the claims folder to the 
examiner for review.  The request for 
the medical examination should include 
the following information and questions:

(a)  What is the correct diagnosis of 
any right eye disorder/disability?

(b)  What is the degree of medical 
probability that there is a causal 
relationship between any current right 
eye disorder/disability and the 
veteran's period of active service?

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the opinion.  The examiner should 
be specifically requested to review the 
historical data, to include the clinical 
records pre-dating service and during 
the veteran's active duty to obtain an 
accurate picture of past conditions.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The questions are not intended to limit 
the physician from discussing any other 
facts or circumstances that would have 
bearing upon the ultimate question of 
whether there is current disability 
related to a right eye disorder and/or 
residuals of a right eye injury, which is 
causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development is incomplete, or if the 
requested examinations do not include 
all test reports, special studies, or 
any requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



